BLD-279                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4462
                                       ___________

                                KENNETH WILLIAMS,
                                            Appellant

                                             v.

                              WARDEN FORT DIX FCI
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 12-cv-07203)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 23, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                              (Opinion filed: July 29, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Kenneth Williams appeals the District Court’s order denying his petition filed

pursuant to 28 U.S.C. § 2241. For the reasons below, we will summarily affirm the

District Court’s order.

       The procedural history of this case and the details of Williams’s claims are well

known to the parties, set forth in the District Court’s thorough opinion, and need not be

discussed at length. Briefly, Williams filed a § 2241 petition in which he argued that his

federal sentence should be credited with time spent in state custody. The District Court

denied the petition, and Williams filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002). The District Court determined that Williams was not entitled to any prior

custody credit because he received credit for the time at issue towards a state sentence.

As explained by the District Court, under 18 U.S.C. § 3585(b) a defendant can only

receive credit towards a federal sentence for prior custody “that has not been credited

against another sentence.”

       On appeal, Williams does not dispute that the time at issue was credited towards

his state sentences. Rather, Williams argues that his federal sentence was intended to run

concurrently with his state sentence. However, pursuant to 18 U.S.C. § 3584(a), a federal

sentence runs consecutively to other terms of imprisonment imposed at a different time

unless the sentencing court orders otherwise. Here, the sentencing court did not order the

                                             2
federal sentence to run concurrently. As Williams points out, the sentencing court did

state that Williams should receive credit for time spent in federal custody. However, it

also noted that it was not a matter it could resolve. These remarks at the end of the

sentencing hearing do not show an intent to give Williams the prior custody credit at

issue here or run the federal sentence concurrently with the state parole violation

sentence. Nor does the language in his criminal judgment that he was sentenced to “120

Months with Credit for Time Served on Federal Charges” show such an intention. The

time at issue was served on the state charges and not the federal ones. The District Court

did not err in denying the petition.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s October 23, 2014 order.

See Third Circuit I.O.P. 10.6.




                                             3